Citation Nr: 1016529
Decision Date: 05/04/10	Archive Date: 07/08/10

Citation Nr: 1016529	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-25 879	)	DATE MAY 04 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 29, 1974 to 
September 19, 1974.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from February 
2005 and March 2005 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).

In January 2008, the Board issued a decision which denied the 
Veteran's claim herein.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2009, based on a Joint 
Motion for Remand (Joint Motion), the Court issued an Order 
remanding this case for compliance with the Joint Motion.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter for development 
in compliance with the Joint Motion.  Accordingly, in order 
to prevent prejudice to the Veteran, the January 2008 
decision of the Board must be vacated in its entirety, and a 
new decision will be entered as if the January 2008 decision 
by the Board had never been issued.


REMAND

Pursuant to the Joint Motion, the RO should obtain additional 
evidence pertinent to the Veteran's claim herein that has 
been identified by the record.  A February 1987 private 
treatment record indicates that the Veteran was pursuing a 
disability claim with the Social Security Administration 
(SSA).  In a September 1998 statement in support of his 
claim, the Veteran indicated that he was in receipt of social 
security disability benefits based on his bipolar disorder.  
In February 2005, he submitted a January 2005 letter from the 
SSA indicating that the Veteran was entitled to receive SSA 
disability benefits beginning in February 1988 for his 
disability listed as "affective/mood disorders".  There is 
no indication in the record that the RO has requested the 
Veteran's records from SSA.  When VA is on notice that there 
are SSA records, it must obtain and consider them.  See Baker 
v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the 
purpose of obtaining a copy of the 
decision and all medical records relied 
upon in conjunction with the veteran's 
claim for SSA benefits.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given 
an opportunity to respond.  

2.  The RO must readjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence 
associated with the claims file.  If the 
benefit on appeal remains denied, a 
Supplemental Statement of the Case must 
be provided to the Veteran, which must 
address all of the evidence of record 
since that issue was last adjudicated by 
the RO.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

Citation Nr: 0801556	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-25 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from July 29, 1974 to 
September 19, 1974.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Paul, Minnesota (hereinafter RO).  


FINDING OF FACT

The medical evidence of record does not show a psychiatric 
disorder in service or a psychosis to a compensable degree 
within one year after service, nor does the competent 
evidence show a current psychiatric disorder related to 
military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military duty, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for a psychiatric disorder, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  The veteran was 
advised in October 2004 of the prior final denials and 
informed of the deficiency necessary to substantiate his 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Kent 
v. Nicholson, 20 Vet. App 1 (2006); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A medical 
opinion was obtained.  See 38 C.F.R. § 3.159(c).  Thus, VA's 
duty to assist has been fulfilled.  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.304 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a psychiatric disorder was last denied 
by a February 2003 rating decision.  The veteran was notified 
of the February 2003 rating decision in that month but did 
formerly appeal this decision.  As such, it is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).  

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) 

Notwithstanding any decision made by the RO in this regard, 
the Board must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
received.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  After conducting this review, the Board 
concludes that new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder in the form of October 2005 and January 2006 
opinions from a private psychologist linking the veteran's 
psychiatric disorder to his military service.  38 C.F.R. § 
3.156.  As such, the claim for service connection for a 
psychiatric disorder is reopened.  

Records from the Duluth Area Human Development Center reflect 
that when the veteran was 17 and still in high school, he was 
seen in February 1972 on referral from a counselor and a 
psychologist at his high school with a presenting problem of  
emotional volatility.  He had been expelled from school, and 
at the intake interview, the veteran reported that his 
problem primarily was related to his father who was "trying 
to boost him out of the home."  The social worker concluded 
that the veteran's problem was reactive to his home life.


On service enlistment examination and medical history 
compiled in January 1974, no psychiatric abnormality was 
noted.  The veteran's basic training records show that he was 
sent for remedial training after being found to be very 
undisciplined.  He failed this, and then he was sent to 
motivational training.  As of early September 1974, he was 
still unsatisfactory for recruit training.  He was referred 
for a psychiatric consultation which was performed in late 
August 1974, at which time it was opined that he had no 
serious psychiatric illness.  He had reported that he had a 
"bad back," "home problems," and "no guts."  The 
psychiatrist concluded that the veteran wanted to be 
discharged and probably would not expend effort 
constructively.  In September 1974, it was recommended that 
the veteran be given a general discharge and not be 
considered for future service in the Armed Forces.  It was 
reported that he had gained no self-discipline during his 
training, and that his score of zero in the Phase I Practical 
Exam was indicative of the amount of effort he had put forth.

After service discharge, medical records dated in October and 
November 1974 reflect that the veteran was hospitalized at 
St. Mary's Hospital after he had made a suicide gesture.  It 
was reported that the veteran had been admitted through the 
emergency room after cutting his wrists.  He had been very 
upset, saw no point in living, and reported that he wanted to 
die.  He stated that he had previously gestured suicide in 
the past and tried to choke himself.  The report stated that 
he was upset about being discharged from the Marines after a 
brief period of time there and being unable to find a job at 
home.  The veteran gave a history of a very chaotic family 
which was quite significant and contributory.  Depressive 
reaction and an underlying passive aggressive personality 
disorder were diagnosed.

Additional evidence includes a November 1974 intake record 
from a regional Human Development Center reflects that the 
veteran had a history of emotional instability.  Thereafter, 
a St. Luke's Hospital discharge summary dated in June 1983 
reports diagnoses of acute and chronic alcoholism and 
associated depression with a suicide gesture.  September 1983 
medical records from the regional Human Development Center 
indicate that the veteran reported having recurrent 
depression since 1977.  The diagnoses were alcoholism and 
bipolar disorder.  A February 1987 regional Human Development 
Center psychiatric report indicates a diagnosis of probable 
bipolar disorder, depressed phase.  A March to April 1988 
Moose Lake Regional Treatment Center medical record indicates 
diagnoses of multi-drug dependency syndrome and a psychosis, 
most likely due to previous amphetamine use.

An August 1989 St. Luke's Hospital summary indicates that 
after hospitalization that month, the diagnoses were chronic 
paranoid schizophrenia, a history of substance and alcohol 
abuse, rule out personality disorder with dependent features, 
and rule out factitious symptomatology.  Medical records from 
the Moose Lake Regional Treatment Center from February to 
April 1990 reflect that after psychological testing, the 
diagnostic impressions were alcohol dependence and 
polysubstance dependence.  Other Moose Lake records from that 
period of treatment indicate that the veteran reported 
beginning to experience adjustment problems during his 
adolescence.  
 
The veteran was hospitalized at a VA hospital from January to 
February 1991.  He had been transferred from the St. Luke's 
Hospital, where he had checked himself in for detoxification 
after he cut himself on the chest.  The transfer diagnosis 
was bipolar disorder.  The VA hospital discharge diagnoses 
were alcohol and mixed substance dependence as well as a 
psychotic disorder and borderline personality disorder.  VA 
hospitalization from September to October 1991 resulted in 
very similar diagnoses.

A June to July 1992 VA hospital discharge summary reports 
diagnoses of chronic paranoid schizophrenia, alcohol abuse, 
and a mixed personality disorder.  Reports from treatment at 
the Twin Ports facility from 1933 to 1995 show treatment for 
alcohol abuse and reflect evidence of a psychosis.  A 
December 1995 Human Development Center psychiatric report 
contains diagnosis of bipolar disorder, substance abuse, and 
possible psychotic disorder.

In November 1996, the Board requested and obtained an expert 
medical opinion from a VA Veterans Health Administration 
psychiatrist who is also a clinical professor of psychiatry 
at Boston University School of Medicine.  In a reply dated in 
November 1996, the physician responded that he had reviewed 
the medical records contained in the veteran's claims folder, 
and that in his opinion, the first evidence of psychiatric 
disability appeared during the October 1974 hospitalization, 
and that in current diagnostic terms, that psychiatric 
disability would be called an adjustment disorder with 
depressed mood.  He stated that it was perhaps precipitated 
by the veteran's service discharge, as the veteran had 
claimed.  However, the physician further reported that the 
veteran's currently diagnosed psychiatric disability, a 
complex combination of mood and thought disturbance 
complicated by substance abuse, was first manifested after 
service and in his opinion in no way related to service.  He 
stated that some confusion may have been created by the prior 
use of the term passive aggressive.  He stated that this name 
previously had been used by physicians to categorize 
individuals with a variety of problems in dealing with 
authority, and that it did not meet the current criteria for 
a personality disorder.

A private psychologist, in an October 2005 opinion referenced 
the fact that within months of service separation the veteran 
presented to the hospital with suicidal gestures and the 
"onset of psychosis" and that thereafter, a "pattern 
continued over the course of many years with symptoms of 
depression, hallucinations, and chemical dependency."  He 
noted that the veteran's experience in the service was highly 
stressful to him and that significant new symptoms "namely 
the psychosis" emerged shortly after service and that "[n]o 
mention is made in the record of any such symptoms prior to 
entering military service."  He concluded that

[i]t is quite likely that it was the 
stress of the military experience that 
ultimately triggered [the veteran's] 
decompensation and the onset of his 
psychosis, thus making the connection to 
[the veteran's] military service. 

In January 2006, the same psychologist who rendered the above 
opinion provided a "clarifying" opinion.  The opinion was 
preceded by a detailed list of the clinical records that the 
psychologist said he had reviewed, to include the November 
1996 VA Veterans Health Administration psychiatrist's 
opinion.  In describing this history, the psychologist 
emphasized a November 1974 letter from the veteran's 
psychiatrist that the "precipitating event" for the 
veteran's suicide attempt was his discharge from the Marines.  
He also again noted that the evidence dated prior to service, 
in particular the reports from the Duluth Human Development 
Center, did not indicate significant psychological problems.  
Thereafter, he rendered the following statement: 

After discharge for emotional and 
behavioral difficulties [and] being found 
unfit for service, [the veteran] 
experienced a most significant depressive 
reaction, subsequently was diagnosed with 
active psychosis, and has remained 
chronically disabled with a limited 
capacity to provide and care for himself 
without assistance since 1974.  The onset 
of psychosis and self-harm are most 
significant in any psychiatric history, 
and are noted in the record shortly after 
[the veteran's] failure to adjust to the 
military.  The sequence of events in a 
relatively short time frame suggests the 
connection between the stress of the 
military experience for [the veteran] and 
the subsequent onset of his psychotic 
illness.  

With regard to the private psychologist's opinions in 2005 
and 2006, the Board accords these opinions no probative 
value.  Although the psychologist states that he reviewed the 
veteran's previous medical record, the facts upon which these 
opinions are based are not shown by the previous medical 
records.  The psychologist states that within months after 
service discharge there was an onset of psychosis.  Although 
the veteran did receive treatment for a suicide gesture soon 
after service discharge, the diagnoses were depressive 
reaction and personality disorder, neither of which are a 
psychosis.  Moreover, although it was reported that the 
veteran was upset about being discharged from service, he was 
also upset about not being able to find a job.  It was also 
noted by the examiner at that time that the veteran had a 
chaotic family history which was significant and contributory 
to the suicidal gesture.  The evidence of record does not 
show a diagnosis of a psychosis until 1983, approximately 9 
years after service discharge.  Accordingly, although the 
psychologist stated that he reviewed the medical evidence, 
the facts upon which these opinions are based are not shown 
by the previous medical records, and therefore the opinions 
are of no probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).

In contrast, the November 1996 medical opinion discussed the 
medical evidence of record and concluded that the veteran's 
current psychiatric disorder was first manifest after service 
discharge and was not related thereto.  Accordingly, as the 
competent medical evidence of record demonstrates that a 
psychiatric disorder was not shown in service, a psychosis 
was not manifest to a compensable degree within one year of 
service discharge, and the current psychiatric disorder is 
not related to the veteran's military service, service 
connection for a psychiatric disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a psychiatric disorder is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


